     CHRISTOPHER R. ORAM, ESQ.
 1   Nevada Bar No. 4349
 2   520 South Fourth Street, Second Floor
     Las Vegas, Nevada 89101
 3   Telephone: (702) 384-5563
     contact@christopheroramlaw.com
 4
     Attorney for Abelardo Martinez
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9                                                   )
                                                     )
10                                                   )
     UNITED STATES OF AMERICA,                       )   CASE NO: 2:17-cr-169-KJD-VCF
11              Plaintiff,                           )
                                                     )   STIPULATION AND ORDER TO
12                                                   )   DISMISS PETITION FOR SUMMONS
                    vs.                              )   FOR OFFENDER UNDER SUPERVISION
                                                     )   AND TO CONTINUE ON SUPERVISED
13                                                   )   RELEASE
     ABELARDO MARTINEZ,
                                                     )
14                                                   )
                    Defendant.                       )
15                                                   )
                                                     )
16                                                   )
17
18          IT IS HEREBY STIPULATED AND AGREED, by and between SUSAN

19   CUSHMAN, ESQ., Assistant United States Attorney, and CHRISTOPHER R. ORAM,

20   ESQ., counsel for ABELARDO MARTINEZ, that the Government’s Petition for Summons

21   for Offender Under Supervision be dismissed. The parties further stipulate that Mr. Martinez

22   will continue for the remainder of his term on supervised release. The parties further

23   stipulate that the sentencing hearing currently scheduled for June 10, 2021, be vacated
     because it is unnecessary.
24
            The parties agree to this stipulation for the following reasons:
25
26          1.      On February 2, 2021, Mr. Martinez admitted to violations 1A and 1B in the
                    Petition to Revoke Supervised Release. Mr. Martinez was allowed to continue
27                  on supervised release after the hearing.
28


                                                     1
            2.     Since that date, Mr. Martinez has complied with all of the requirements of his
 1
                   supervised release.
 2
            3.     Counsel for Mr. Martinez has spoken with the Government, and the Government
 3                 agrees to dismiss the Petition and allow Mr. Martinez to continue with his term
                   of supervised release.
 4
 5          4.     Counsel for Mr. Martinez has spoken with United States Probation, and they also
                   agree to dismiss the Petition and allow Mr. Martinez to continue with his term
 6                 of supervised release.
 7
 8
     DATED: June 1, 2021.
 9
     Respectfully submitted,
10
11   /s/ Christopher R. Oram                             /s/ Susan Cushman                   n
     CHRISTOPHER R. ORAM, ESQ.                          SUSAN CUSHMAN, ESQ.
12   520 S. Fourth Street, Second Floor                 501 Las Vegas Boulevard, South,
13   Las Vegas, Nevada 89101                            Suite 1100
     Counsel for Abelardo Martinez                      Las Vegas, Nevada 89101
14                                                      Counsel for the United States of America
15
16                                              IT IS SO ORDERED.

17                                             ________________________________________
                                                  UNITED STATES DISTRICT JUDGE
18
19
                                                           2nd day of ____________,
                                                DATED this _____       June         2021.
20
21
22
23
24
25
26
27
28


                                                  2
